ACCEPTED
                                                                                               03-15-00025-CV
                                                                                                       7976640
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                         11/24/2015 3:16:21 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                                   No. 03-15-00025-CV

                                                                         FILED IN
                               In The Court of Appeals            3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                      For The Third Court of Appeals        District
                                                                  11/24/2015 3:16:21 PM
                                                                      JEFFREY D. KYLE
                                     Austin, Texas                         Clerk



 APPELLANTS, LAKEWAY REGIONAL MEDICAL CENTER, LLC AND SURGICAL
     DEVELOPMENT PARTNERS, LLC// CROSS-APPELLANT, LAKE TRAVIS
 TRANSITIONAL LTCH, LLC N/K/A LAKE TRAVIS SPECIALTY HOSPITAL, LLC
                                 v.
  APPELLEES, LAKE TRAVIS TRANSITIONAL LTCH, LLC N/K/A LAKE TRAVIS
   SPECIALTY HOSPITAL, LLC// CROSS-APPELLEES, LAKEWAY REGIONAL
MEDICAL CENTER, LLC, SURGICAL DEVELOPMENT PARTNERS, LLC, BRENNAN,
              MANNA, & DIAMOND, LLC AND FRANK T. SOSSI

           ON APPEAL FROM THE 345TH JUDICIAL DISTRICT COURT, TRAVIS COUNTY, TEXAS
                                CAUSE NO. D-1-GN-12-000983


APPELLANTS LAKEWAY REGIONAL MEDICAL CENTER, LLC’S AND
       SURGICAL DEVELOPMENT PARTNERS, LLC’S AND
  CROSS-APPELLANT LAKE TRAVIS TRANSITIONAL LTCH, LLC
        N/K/A LAKE TRAVIS SPECIAL HOSPITAL, LLC’S
    JOINT FIRST MOTION FOR EXTENSION OF TIME TO FILE
    APPELLANTS’ AND CROSS-APPELLANT’S REPLY BRIEFS


TO THE HONORABLE COURT OF APPEALS:

           Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d),

Appellants Lakeway Regional Medical Center, LLC (“LRMC”) and Surgical

Development Partners, LLC (“SDP”) and Cross-Appellant Lake Travis

Transitional LTCH, LLC n/k/a Lake Travis Specialty Hospital, LLC (“LTT”)



54267812                                     1
(collectively, “Parties”) timely file this Joint Motion to Extend Time to File Their

Appellants’ and Cross-Appellant’s Reply Briefs.

           The Parties’ Reply Briefs are currently due on Thursday, December 10,

2015. The Parties seek a 30-day extension, making their Reply Briefs due on

Monday, January 11, 2016.

           This is the Parties’ first request for an extension of time to file their Reply

Briefs.

                               REASONS FOR REQUEST
           LTT’s appellee’s brief and LRMC’s and SDP’s cross-appellees’ briefs were

filed on November 20, 2015. Because of the complexity of the issues raised in this

case, those briefs are extensive. The Parties need additional time to analyze the

arguments set forth in the respective briefs.

           Due to the foregoing, the upcoming holidays and other commitments, the

Parties request an extension of time within which to file their Reply Briefs.

           Also, the Parties have consistently filed their briefs simultaneously in this

cause and would like to do so again.

           LRMC’s counsel is also in the midst of preparing an Appellee’s brief in a

case pending before the United States Court of Appeals for the Fifth Circuit,

entitled Robert A. King, Appellant v. YRC Worldwide, Inc., Appellee, No. 15-

10888.



54267812                                      2
           This request is not sought for delay only but so that justice may be done.

           This motion is unopposed.

                                 PRAYER FOR RELIEF
           WHEREFORE, PREMISES CONSIDERED, Appellants Lakeway Regional

Medical Center, LLC and Surgical Development Partners, LLC and Cross-

Appellant Lake Travis Transitional LTCH, LLC n/k/a Lake Travis Specialty

Hospital, LLC ask that this Court grant this, their First Joint Motion for Extension

of Time to File Their Appellants’ and Cross-Appellant’s Reply Briefs, and extend

the deadline thirty (30) days, to Monday, January 11, 2016, and for such further

relief to which they may be entitled.

                                           Respectfully submitted,

                                           NORTON ROSE FULBRIGHT US LLP

                                           By:          /s/ Jeff Cody
                                                 Jeff Cody
                                                 State Bar No. 04468960
                                                 jeff.cody@nortonrosefulbright.com
                                                 Barton W. Cox
                                                 State Bar No. 2406508
                                                 beau.cox@nortonrosefulbright.com
                                                 James V. Leito IV
                                                 State Bar No. 24054950
                                                 james.leito@nortonrosefulbright.com
                                           2200 Ross Avenue, Suite 3600
                                           Dallas, TX 75201-7932
                                           Telephone: (214) 855-8000
                                           Telecopier: (214) 855-8200

                                           and


54267812                                      3
           NORTON ROSE FULBRIGHT US LLP
               Joy M. Soloway
               State Bar No. 18838700
                 joy.soloway@nortonrosefulbright.com
           1301 McKinney, Suite 5100
           Houston, TX 77010
           Telephone: (713) 651-5151
           Telecopier: (713) 651-5246

           Counsel for Appellant/Cross-Appellee
           Lakeway Regional Medical Center, LLC

           and

           WRIGHT & CLOSE, LLP
                 Jessica Z. Barger
                 barger@wrightclose.com
                 State Bar No. 24032706
                 Raffi O. Melkonian
                 melkonian@wrightclose.com
                 State Bar No. 24090587
           One Riverway, Suite 2200
           Houston, TX 77056
           Telephone: (713) 572-4321
           Telecopier: (713) 572-4320
           Counsel for Appellant/Cross-Appellee
           Surgical Development Partners, LLC

           and




54267812     4
                                    SCOTT, DOUGLASS &MCCONNICO,
                                    LLP
                                          Jane M.N. Webre
                                          jwebre@scottdoug.com
                                          State Bar No. 21050060
                                          S. Abraham Kuczaj III
                                          akuczaj@scottdoug.com
                                          State Bar No. 24046249
                                          Paige A. Amstutz
                                          pamstutz@scottdoug.com
                                          State Bar No. 00796136
                                          Steven J. Wingard
                                          swingard@scottdoug.com
                                          State Bar No. 00788694
                                    303 Colorado, Suite 2400
                                    Austin, TX 78701
                                    Counsel for Appellee/Cross-Appellant Lake
                                    Travis Transitional LTCH, LLC


                    CERTIFICATE OF CONFERENCE
     I hereby certify that I have conferred with counsel for Appellees Brennan,
Manna & Diamond LLC and Frank T. Sossi, and Appellees are unopposed to this
Motion.

                                                /s/ Joy M. Soloway

                                    JOY M. SOLOWAY




54267812                              5
                           CERTIFICATE OF SERVICE
      I hereby certify that on the 24th day of November 2015, Appellants served a
copy of this motion by electronic service (via FileTime) upon the following
counsel of record:

           Mr. Robert Bragalone (bbragalone@gordonrees.com)
           Mr. B. Ryan Fellman (rfellman@gordonrees.com)
           Mr. Steven Lawson (slawson@gordonrees.com)
           GORDON & REES LLP
           2100 Ross Avenue, Suite 2800
           Dallas, TX 75201
           Counsel for Appellees Brennan, Manna &
           Diamond, LLC and Frank T. Sossi

                                                 /s/ Joy M. Soloway
                                       JOY M. SOLOWAY




54267812                                  6